J-S23002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    NORMAN EARL GREGORY,

                             Appellant                No. 65 WDA 2018


                Appeal from the Order Entered December 5, 2017
               In the Court of Common Pleas of Allegheny County
                           Criminal Division at No(s):
                            CP-02-CR-0007930-1982
                            CP-02-CR-0007997-1982


BEFORE: BENDER, P.J.E., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED JUNE 12, 2019

        Appellant, Norman Earl Gregory, appeals pro se from the trial court’s

December 5, 2017 order denying his “Motion to Confirm Defendant Is Not

Required to Register Under SORNA”1 (hereinafter “the Motion”). We affirm.

        We need not discuss the facts underlying Appellant’s prior convictions,

nor even delve into the procedural history of this case to any great extent.2

We only note that in 1983, Appellant pled nolo contendere to various offenses,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Sex Offender Registration and Notification Act, 42 Pa.C.S. §§ 9799.10-
9799.42.

2 For a more detailed procedural history, see Trial Court Opinion (TCO),
1/10/19, at 2-4.
J-S23002-19



including rape, robbery, indecent assault, and burglary. He was sentenced to

an aggregate term of 17½ to 50 years’ incarceration. Appellant did not file a

direct appeal.

       Over the ensuing years, Appellant filed several petitions under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, all of which were

denied.    On November 16, 2017, he filed the Motion, which underlies the

present appeal. Therein, Appellant seemingly admitted that SORNA has not

been applied to him, but he asked the trial court to rule that he cannot be

required to register under SORNA in the future. The court denied the Motion

on December 5, 2017.

       Appellant filed a timely, pro se notice of appeal on December 19, 2017.3

On March 14, 2018, the court ordered Appellant to file a Pa.R.A.P. 1925(b)

statement within 21 days, informing him that any issue not set forth in the

statement would be deemed waived.                See Trial Court Order, 3/14/18.

Appellant did not comply with that order. Instead, he filed several pro se

documents seemingly asking the court to permit him to amend the Motion to

add claims that the Commonwealth violated Pa.R.Crim.P. 600 by not bringing


____________________________________________


3We recognize that our Supreme Court recently held that “the proper practice
under Rule 341(a) is to file separate appeals from an order that resolves issues
arising on more than one docket. The failure to do so requires the appellate
court to quash the appeal.” Commonwealth v. Walker, 185 A.3d 969, 977
(Pa. 2018).     The Court tempered its holding, however, by making it
prospective only. The Walker opinion was filed on June 1, 2018; hence, this
holding is not applicable in the instant matter, as Appellant filed his notice of
appeal on December 19, 2017.

                                           -2-
J-S23002-19



him to trial in a timely fashion, and that he had discovered new, exculpatory

evidence that warranted a new trial.

     On January 10, 2019, the trial court issued a Rule 1925(a) opinion

deeming Appellant’s issues waived, but alternatively noting that it had

properly denied the Motion because Appellant, who has not yet been informed

that he must report under SORNA, was “asking the trial court to enter an

advisory opinion in this matter, which is not proper.”    TCO at 4 (citation

omitted).

     Appellant has now filed a brief with this Court that is wholly

incomprehensible. For instance, Appellant’s entire argument section consists

of the following (which we reproduce verbatim):

     I. Did the lower Court err in failing to observe appointed counsel
     S. Swan, Esq., to PCRA matters failed to investigate “After -
     Discovered Exculpatory Evidence” of (Exhibit A), under March 14,
     2018 in ORDERED Court Rule 1925(b) and sec. (2);

           In the exception to the rule of repetitive or serial
     circumstances, avoiding a demonstrated miscarriage of justice in
     the surviving scope of (Exhibit A), “After-Discovered Exculpatory
     Evidence” hereby requests “Liberal Construction,” governing
     effectuate   violated   due    process     rights, demonstrating
     simultaneous actions throughout said Rule 1925(b)(2), id.
     Williams, McCord, is free from legal error.

           Observing a particularity of id. Lawson, Brady, by exhibited
     “Breakdown,” under government (Exhibit A) obstruction, is in
     denied §9545 et al., is the “exception to the one-year limitation’
     by such omission unknown to the incompetent petitioner, that
     could not have been ascertained by the exercise of due diligences.
     id. Beasley, supra.

          The consolidation of unfair government controlled (Exhibit
     A) obstruction, resulting from the “breakdown” of Rule
     1925(b)(2), filing April 5, 2018 “amended” Rule 600(C)(3)(a)

                                       -3-
J-S23002-19


      demanding, id. Commonwealth v. Nelson, 414 A.2d 998-001 (Pa.
      Supreme Ct. 1980); Commonwealth v. Clair, 458 Pa. 326 A.2d
      272 (Pa. Supreme Ct. 1974), quoting...

         “We nevertheless, will not permit the waiver, so basic to our
         concepts of justice that a trial of a (Exhibit A, incompetent)
         person was no (non-jury) trial at all.” id. Nelson, Lawson,
         Brady, supra.

         Demonstrating a pre-trial absence of motions contributed to
      government obstruction, § 9545 et al., systematically support a
      mixed exculpatory circumstances in breakdown of (Exhibits A, B
      & C; notes 1-3), id. Nelson, Clair, under concept of adversary
      concurrently Ordered Rule 1925(b), shows government failure to
      expedite totality of the uncounseled appellant’s April 5, 2018, filed
      amendment under section (2), remain unconcurrent with
      acknowledged filing or adjudication.

          However, in the gravity of government above totality in
      demonstrated all uncounseled breakdown supporting adversarial
      circumstances, under breach of ordered controlling Rule 1925(b),
      appellant hereby request “liberal construction” in respect of
      uncounseled specificity of amended filed Rule 600 et al., that may
      be entertained for any repetitive or serial matters, supporting
      “After-Discovered Exculpatory Evidence,” in a breakdown of a
      miscarriage of Justice, which no civilized society can tolerate.

                            Conclusion For Relief Sought

      For all the foregoing exculpatory (Exhibits A, B & C) reasons,
      supporting an egregious “adversary breakdown” in lack of full Rule
      1925(b)(2) disclosure, the appellant hereby move the above
      violations of id. Lawson, Brady under amended comment section
      of Rule 600(C)(3)(a),3 Rule(s) 621(A) and 622(A), dictate
      reversed sentence and conviction ordered back to lower court’s
      hearing for updated Nelson, Clair, discharge relief from the system
      with prejudice.

Appellant’s Brief at 4-5.

      Not only has Appellant waived any/all claims by not filing a Rule 1925(b)

statement, see Pa.R.A.P. 1925(b)(4)(vii), but he has also waived his issues

because we cannot discern what claims he is raising herein, let alone offer him



                                       -4-
J-S23002-19



any meaningful review thereof. See Commonwealth v. Hardy, 918 A.2d

766, 771 (Pa. Super. 2007) (“When briefing the various issues that have been

preserved, it is an appellant’s duty to present arguments that are sufficiently

developed for our review. The brief must support the claims with pertinent

discussion, with references to the record and with citations to legal authorities.

… [W]hen defects in a brief impede our ability to conduct meaningful appellate

review, we may dismiss the appeal entirely or find certain issues to be

waived.”).

       Nevertheless, we would discern no error in the court’s decision to deny

the Motion. Appellant does not claim that the state police have informed him

that he must comply with SORNA registration requirements; until that occurs,

Appellant cannot challenge the legality of SORNA’s application.4 Moreover, if

Appellant is attempting to argue issues that he raised in pro se documents

filed after the court denied the Motion and he filed a notice of appeal, the court

____________________________________________


4  We disagree with the Commonwealth that the Motion constituted an untimely
PCRA petition. Appellant’s request that SORNA not be applied to him in the
future does not fall under any of the categories of cognizable post-conviction
claims set forth in 42 Pa.C.S. § 9543(a)(2). Moreover, our Supreme Court
has declared that “[t]he boundaries of cognizable claims under the PCRA can
only be extended so far as is consistent with the purposes of the statute….”
Commonwealth v. Judge, 916 A.2d 511, 520 (Pa. 2007). The purpose of
the PCRA is to “provide[] for an action by which persons convicted of crimes
they did not commit and persons serving illegal sentences may obtain
collateral relief.” 42 Pa.C.S. § 9542 (emphasis added). In the Motion filed by
Appellant, he did not seek relief from an illegal sentence he is currently
serving; instead, he sought protection from the imposition of an ostensibly
illegal sentence in the future. Such a claim is not cognizable under the PCRA.
However, the court properly denied Appellant relief, for the reasons stated
supra.

                                           -5-
J-S23002-19



was without jurisdiction to address any such claims, and they are not properly

before us now.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2019




                                    -6-